Wiggins, J.
¶89 (dissenting in part)12 — When this court provided a de facto parentage remedy in In re Parentage of L.B., 155 Wn.2d 679,122 P.3d 161 (2005), we were filling a statutory gap that made it difficult for a woman to become the legal parent of her same-sex partner’s biological child. In 2009, the legislature filled this gap by creating parity between state registered domestic partners and married spouses in all respects, including parentage. Because the legislature filled the statutory gap at issue in L.B., the need for a de facto parentage doctrine no longer exists. Despite the fact that the 2009 domestic partnership amendments fully resolved the concern we addressed in L.B., the majority feels that its role is to legislate by finding additional— albeit imaginary — gaps in the legislative scheme and purporting to fill them.
*262¶90 Equally troubling is where the majority’s decision leaves us in light of significant 2011 amendments to the Uniform Parentage Act of 2002 (UPA), chapter 26.26 RCW. These amendments essentially codify the de facto parentage doctrine, signaling the legislature’s intent to provide a comprehensive statutory — rather than judge-made — framework to determine the circumstances under which the parent-child relationship is formed in Washington. These amendments do not apply to this case but will apply to all parentage claims brought after July 22, 2011. See Laws of 2011, ch. 283, § 58 (effective July 22, 2011). Thus, rather than expand a common law doctrine that the legislature has made doubly obsolete, this court should acknowledge, as we did in L.B., that it is the province of the legislature, not this court, to provide the laws and policies that control the legal relationships among parents, children, and families. I dissent.
DISCUSSION
I. The statutory gap addressed in L.B. no longer exists
¶91 This court adopted the de facto parentage doctrine to address a very specific statutory deficiency: the respondent in L.B. acted as a parent in every way but could not be L.B.’s legal parent because she was in a same-sex relationship with L.B.’s biological mother. L.B., 155 Wn.2d at 684, 707-08. As we pointed out in L.B., “Our legislature has been conspicuously silent when it comes to the rights of children like L.B., who are born into nontraditional families, including any interests they may have in maintaining their relationships with the members of the family unit in which they are raised.” Id. at 694. We adopted the de facto parentage doctrine to “fill the interstices that our current legislative enactment fails to cover.” Id. at 707. However, we also acknowledged that “the legislature may eventually choose to enact differing standards than those recognized here today, and to do so would be within its province.” Id. Thus, although *263we filled a void in the UPA to address a specific shortcoming in the statutory scheme, we plainly recognized that the legislature could revise the manner in which the parent-child relationship is formed in Washington.
¶92 In 2009, the legislature did just that, filling the legislative void we addressed in L.B. by granting state registered domestic partners all of the privileges and rights of married spouses. The legislature had created domestic partnerships in 2007, which it defined as relationships in which two persons share a common residence, RCW 26.60-.030(1); are at least 18 years of age, RCW 26.60.030(2); and “both persons are members of the same sex” or “at least one of the persons is sixty-two years of age or older,” RCW 26.60.030(6). In 2009, the legislature declared, “It is the intent of the legislature that for all purposes under state law, state registered domestic partners shall be treated the same as married spouses.” Laws of 2009, ch. 521, § 1 (codified at RCW 26.60.015). This 2009 domestic partnership enactment was then submitted to the people in Referendum Measure 71, which was placed on the ballot and approved by voters at the November 3, 2009 general election. See November 03, 2009 General Election Results: Referendum Measure 71 Concerning Rights and Responsibilities of State-Registered Domestic Partners, Wash. Sec’y of State, http://www.vote.wa.gov/results/20091103/Referendum-Measure71-concerning-rights-and-responsibilities-of-state-registered-domestic-partners.html (last visited Nov. 22, 2013).
¶93 After the adoption of the 2009 enactment granting parity between domestic partners and married spouses, same-sex couples no longer fell into a statutory gap with regard to parentage because if they registered as domestic partners, they were to be treated the same as married spouses:
For the purposes of this chapter, the terms spouse, marriage, marital, husband, wife, widow, widower, next of kin, and family *264shall be interpreted as applying equally to state registered domestic partnerships or individuals in state registered domestic partnerships as well as to marital relationships and married persons, and references to dissolution of marriage shall apply equally to state registered domestic partnerships that have been terminated, dissolved, or invalidated, to the extent that such interpretation does not conflict with federal law. Where necessary to implement this act, gender-specific terms such as husband and wife used in any statute, rule, or other law shall be construed to be gender neutral, and applicable to individuals in state registered domestic partnerships.
Laws of 2009, ch. 521, § 5 (codified at RCW 26.26.914). Under this amendment to the UPA, domestic partners would also be considered parents of a child born during the domestic partnership under the provision that a man was presumed the father of a child during his marriage to the mother. Former RCW 26.26.116(l)(a) (2002), amended by Laws of 2011, ch. 283, § 8. Thus, the gap that existed when we decided L.B. — the statutory framework governing parentage did not treat same-sex couples the same as their married heterosexual counterparts — was filled by the 2009 enactments that placed same-sex domestic partners and married couples on equal footing.
¶94 The question before us today is this: given that the reason for the de facto parentage doctrine no longer exists, should we defer to the legislature and follow the statutory scheme, or should we expand the de facto parentage doctrine to include other relationships that were never omitted from the statutory scheme? By needlessly enlarging the reach of the de facto parentage doctrine in this case, the majority places its judgment above the legislature’s.
¶95 It is not the role of this court to second-guess legislative enactments. State v. Saintcalle, 178 Wn.2d 34, 66, 309 P.3d 326 (2013) (Stephens, J., concurring) (“Obviously it is not our role to legislate.”), petition for cert, filed, No. 13-7134 (Oct. 25, 2013). When the legislature defines a status or relationship — such as parentage, marriage, or *265domestic partnership — it does not mean that there is a gap for this court to fill when a person falls outside the legislature’s chosen definition. Under the majority’s logic, every time the legislature excludes a person from having a particular legal status, this court is empowered to create a more inclusive common law remedy. See majority at 242.
¶96 To illustrate this point, under the majority’s reasoning, this court would be entitled to tinker with very clear presumptions of parentage created by the legislature. Under current law, a person is presumed to be the parent if the “person and the mother or father of the child were married to each other or in a domestic partnership with each other and the child is born within three hundred days after the marriage or domestic partnership is terminated.. . .” RCW 26.26.116(l)(b). Necessarily, this statute means that a person whose marriage ended 301 days ago would not be a presumed parent if his or her ex-spouse or domestic partner gives birth to a child. Yet the majority’s position appears to be that this court could declare that the person divorced 301 days before a child’s birth is a presumed parent, perceiving that the legislature has not adequately considered every way that a parent-child relationship forms. The majority would usurp the legislature’s clear policy choice.
¶97 The difficulty with the majority’s position is also demonstrated by looking to other provisions in the domestic relations title in which the legislature has similarly sought to define or restrict a particular relationship. Taking the example of domestic partnerships, Washington law currently allows two persons to enter into a state registered domestic partnership when several criteria are met: both persons must share a residence, must be older than 18 years, may not be married to or in a domestic partnership with another person, must be capable of consenting to the domestic partnership, and must not be closer in sanguinity than second cousins. RCW 26.60.030(l)-(5). As noted, the statute requires that “[e]ither (a) both persons are members of the same sex; or (b) at least one of the persons is sixty-two years of age or older.” RCW 26.60.030(6).
*266¶98 Such restrictions on who may qualify for domestic partnership might lead to results perceived to be unfair or arbitrary. For example, the legislature restricts heterosexual domestic partnerships by the age of one of the partners because “some social security and pension laws ... make it impractical for these couples to marry.” RCW 26.60.010. One can easily imagine a situation that would make it impractical for a 61-year-old to marry, e.g., if he or she collected benefits from a deceased spouse. If the majority’s logic in this case is extrapolated, this court would have the power to determine that the legislature could not have intended for the 61-year-old to lose survivor benefits and to grant a “common law” remedy to allow him or her to enter a heterosexual domestic partnership. Though perhaps well intentioned, the majority would rewrite the domestic partnership statute.
¶99 These examples demonstrate that the legislature has already decided that 300 days is the timeline following the termination of a marriage or domestic partnership that a person will be presumed the parent upon the birth of a child to the person’s ex-spouse or ex-partner. The legislature has already determined that 62 is the age at which heterosexual couples may enter domestic partnerships. The legislature makes such policy decisions every day. Although at times a one-size-fits-all statute might appear unfair, this is the nature of the legislative branch of government making policy choices. The majority’s decision to expand the de facto parentage doctrine overrides the legislature’s chosen statutory scheme and substitutes the majority’s own policy choice.
¶100 Though we might not always agree with the legislature, we do not rewrite statutes to insert our own policy judgments. Bain v. Metro. Mortg. Grp., Inc., 175 Wn.2d 83, 109,285 P.3d 34 (2012) (“The legislature, not this court, is in the best position to assess policy considerations.”); Sedlacek v. Hillis, 145 Wn.2d 379, 390, 36 P.3d 1014 (2011) (“[T]he Legislature is the fundamental source for the definition of *267this state’s public policy and we must avoid stepping into the role of the Legislature by actively creating the public policy of Washington.”). The policy making branches of government are better equipped to balance the competing interests involved to create a statutory framework governing the relationships among parents and children. Rather than circumventing the legislature’s policy determinations, we should commend the often difficult decisions regarding the dynamic realities of Washington’s domestic relations to the legislature’s capable hands.
¶101 The legislature filled the gap that this court addressed in L.B. by granting same-sex couples the same rights as married couples through domestic partnerships. There is no more need for de facto parentage. The majority should not extend a doctrine that has so clearly been rendered obsolete by legislative enactment.
II. The majority’s confounding need to fashion common law solutions to remedy the legislative scheme opens a rift between applicable statutes and this court’s decisional law
¶102 This case involves the UPA as it was written prior to several 2011 legislative amendments. However, the majority insists that regardless of evolving statutory law, this court should continue to provide a separate common law remedy for any factual scenario that the legislature might not have contemplated. See majority at 241-43. This overlooks the fact that the common law is the rule of decision for the courts only “so far as it is not inconsistent with the ... laws ... of the state of Washington.” RCW 4.04.010. The majority’s willingness to override the will of the legislature will result in a division between statutes and case law in the area of parentage, making our jurisprudence irreconcilable with the policies that the legislature has enacted.
¶103 Two years ago, the legislature amended the UPA significantly in a manner that further obviates the need for the de facto parentage doctrine. As part of the 2011 amendments, the legislature declared:
*268The provisions [of the UPA] apply to persons in a domestic partnership to the same extent they apply to persons in a marriage, and apply to persons of the same sex who have children together to the same extent they apply to persons of the opposite sex who have children together.
Laws of 2011, ch. 283, § 4(2) (codified as amended at RCW 26.26.051(2)); see also id. § 54 (expressing “intent that the act apply to persons of the same sex who have children together to the same extent the act applies to persons of the opposite sex who have children together” (codified as amended at RCW 26.26.903)).
¶104 More importantly, the legislature has codified the de facto parentage doctrine by creating a presumption of parentage for any person “if, for the first two years of the child’s life, the person resided in the same household with the child and openly held out the child as his or her own.” Id. § 8(2) (codified as amended at RCW 26.26.116(2)).
¶105 Furthermore, last year, the legislature passed legislation permitting same-sex couples to marry. See Laws of 2012, ch. 3, § 1(1)13 (“Marriage is a civil contract between two persons who have each attained the age of eighteen years, and who are otherwise capable.” (codified as amended at RCW 26.04.010(1))). This reflects additional legislative intent since the L.B. decision to treat households containing same-sex and opposite-sex couples equally.
¶106 In light of these amendments equalizing same-sex and opposite-sex couples in all respects and codifying the de facto parentage doctrine, the legislature has expressed its intent that chapter 26.26 RCW apply to all determinations *269of parentage.14 The legislature has set forth several circumstances under which the parent-child relationship is formed, including giving birth to a child outside of a surrogacy agreement, RCW 26.26.101(1); adoption, RCW 26.26.101(3); a “man’s having signed an acknowledgment of paternity,” RCW 26.26.101(6); a person’s consent to assisted reproduction by his or her spouse or domestic partner, RCW 26.26-.101(7); and a surrogate parentage contract, RCW 26.26-.101(8). In addition, RCW 26.26.101(5) provides that a parent-child relationship may be formed by “[a]n unrebutted presumption of the person’s parentage of the child under RCW 26.26.116.”
¶107 After the 2011 amendments, the presumption of parentage arises in two circumstances. First, under RCW 26.26.116(1), persons are presumed to be parents of a child if they are married or in a domestic partnership at the time of the child’s birth or were married or in a domestic partnership within 300 days before the child’s birth. Second, parentage is presumed when an adult has lived with and publicly acknowledged a child as his or her own during the first full two years of the child’s life. RCW 26.26.116(2). These presumptions of parentage are the only presumptions provided in the statutory scheme and may be rebutted only by an adjudication proceeding, RCW 26.26.116(3), in which the “parentage of a child having a presumed . . . parent . . . may be disproved only by admissible results of genetic testing excluding that person as the parent of the *270child or identifying another man as the father of the child,” RCW 26.26.600(1).
¶108 Given the legislature’s provision of the very specific, enumerated ways that the parent-child relationship is formed in our state, we must rely solely on chapter 26.26 RCW when determining whether a nonparent adult may state a parentage claim. The majority’s assertion that the legislature has not “anticipate [d] every way that a parent-child relationship forms,” majority at 242, is incorrect and completely unworkable in light of the comprehensive scheme enacted by the legislature. Going forward, we cannot have parallel parentage schemes, one legislative and one judicial. Rather, we must follow the law as written by the legislature.
III. The right to control parenting decisions is fundamental and should not easily be waived by consent to a parent-like relationship
¶109 In addition to the fact that the legislature has remedied the problem we faced in L.B., this court and the United States Supreme Court have recognized that the “Due Process Clause of the Fourteenth Amendment protects the fundamental right of parents to make decisions concerning the care, custody, and control of their children.” Troxel v. Granville, 530 U.S. 57, 66, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000) (plurality opinion); see also In re Parentage of C.A.M.A., 154 Wn.2d 52, 57, 109 P.3d 405 (2005) (recognizing that parents have a fundamental right to autonomy in child-rearing that is protected as a matter of substantive due process). Indeed, the Troxel court acknowledged that a parent’s interest in caring for his or her children “is perhaps the oldest of the fundamental liberty interests recognized by this Court.” 530 U.S. at 65.
¶110 Although in L.B. we indicated that a parent’s consent to formation of a parent-like relationship adequately addressed the parent’s constitutional interest in controlling parenting decisions, 155 Wn.2d at 709, this case *271is a different matter. In L.B., a same-sex couple planned to raise L.B. together and proceeded to parent L.B. in the same household for six years following her birth. Id. at 683-84. Here, by contrast, Laurie Holt had planned to raise B.M.H. with the child’s biological father until he unexpectedly died. Although Michael and Laurie Holt married following B.M.H.’s birth, they did not remain together for even two years of B.M.H.’s life. These factual differences call for this court to reexamine whether and to what extent consent to a parent-like relationship constitutes a waiver of the fundamental parenting right. Indeed, in this case, Michael and Laurie Holt discussed the possibility of Michael adopting B.M.H., which they ultimately decided against. The choice of the parties not to adopt reinforces if not compels the conclusion that Laurie Holt did not intend to give up her right to be B.M.H.’s sole parent.
¶111 We indulge every reasonable presumption against the waiver of a fundamental right. See City of Bellevue v. Acrey, 103 Wn.2d 203,207, 691 P.2d 957 (1984). For all other tests of presumed parentage under the UPA, we require the formality of a written document: a certificate of marriage, RCW 26.04.080, .090; a certificate of state registered domestic partnership, RCW 26.60.040(2); or a recorded assertion of parentage, RCW 26.26.116(1)(d). The formality of these documents places the world on notice that a child born during these relationships is a child of the relationship and clearly tells the natural parent that he or she is entering into a relationship with significant consequences for parenting the child. The requirement of a formal document was satisfied in L.B. because the nonbiological parent alleged that she, the biological mother, and the biological father “signed notarized documents agreeing that [the two women] would be the parents of the child and that [the *272biological father] would have no involvement.” L.B., 155 Wn.2d at 684 n.1.15
¶112 By contrast to L.B. and the requirements of the UPA, there appear to be no formal documents or agreements that would serve to place Laurie Holt on notice that she was relinquishing exclusive control of raising her child. In circumstances such as these, we should not easily permit parents to unknowingly relinquish their fundamental right to control childrearing because, at some point in the past, however briefly, they consented to and fostered a parent-like relationship of another adult with their child. Absent clear evidence of an intent to permanently share parenting with a nonparent, Laurie Holt has a well established constitutional right to parent her child without interference by the state or Michael Holt.
CONCLUSION
¶113 Under the statutory scheme that applies to the case before us, the reasons underlying our adoption of the de facto parentage doctrine have been fully resolved by the legislature. No longer do same-sex couples who parent require an equitable remedy to allow them to do so. Despite the legislature’s comprehensive enactments governing parentage, the majority dangerously insists that Washington have two parentage schemes: one based in statute and one based on the instincts of a majority of this court. But we should not expand a doctrine that has outlived its usefulness. Instead, we must defer to the legislature, giving effect to its public policy choices in the arena of familial relationships. Moreover, important constitutional rights such as the right to parent should not simply be waived by consenting *273to a nonparent’s temporary parenting role; rather, waiver should be a fact-specific inquiry that should at least require knowledge of its consequences on the parenting relationship. Accordingly, I would reverse the Court of Appeals and remand this matter to the trial court for dismissal of Michael Holt’s de facto parentage claim.
¶114 I dissent.
C. Johnson and J.M. Johnson, JJ., concur with Wiggins, J.
Reconsideration denied March 19, 2014.

 I concur with the majority’s resolution of Michael Holt’s third party custody claim under chapter 26.10 ROW, see majority at 235-39, and do not address it further.


 Marriage equality for same-sex couples was subject to Referendum Measure 74 in the November 6, 2012 election. The referendum was approved by Washington voters. See November 06, 2012 General Election Results: Referendum Measure No. 74 Concerns Marriage for Same-Sex Couples, Wash. Sec’y of State, http://www.vote.wa.gov/results/20121106/Referendum-Measure-No-74-Concernsmarriage-for-same-sex-couples.html (last visited Nov. 22, 2013).


 The majority makes much of the fact that the legislature amended the UPA so that it “applies to determinations of parentage” rather than “governs every determination of parentage.” Compare Laws of 2011, ch. 283, § 2(1), with Laws of 2002, ch. 302, § 103(1); majority at 242. The majority asserts that this amendment indicates that the legislature did not intend to alter the judicially created de facto parentage doctrine. Majority at 242. However, our legislature was merely following the lead of the National Conference of Commissioners on Uniform State Laws, who made this change “in response to objections that the phrase ‘governs every determination of parentage’ was excessively broad and could conflict with other state laws, such as those governing probate issues.” Unif. Parentage Act (2000) § 103 (amended 2002), 9B U.L.A. 17 cmt. (Supp. 2013). Concerns prompted by potential conflicts with probate laws hardly suggest that the legislature intended the courts to create parallel causes of action for adjudicating parentage claims.


 The biological mother admitted the existence of the notarized documents but claimed that she was “unaware of their whereabouts and ha[d] no recollection of their contents.” L.B., 155 Wn.2d at 684 n.l. But we assumed the truth of the allegations of the nonbiological mother for purposes of the decision. Id. at 684 n.2. Thus, for purposes of our opinion, the notarized agreements among the parties were established facts.